Citation Nr: 0426273	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  04-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a lung disorder 
incurred in or aggravated by service.

2.  Entitlement to service connection for a lung disorder, 
secondary to residuals of a submucous resection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  The Board recently, in September 
2004, granted the veteran's motion to advance his case on the 
docket.  The Board granted the motion because good or 
sufficient cause, i.e., his advanced age, supported doing 
this.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2003).

In its May 2002 decision, the RO denied service connection 
for a lung disorder on the ground that it was not incurred in 
or aggravated by service.  Subsequently, a private physician 
and a VA physician submitted opinions addressing whether 
the veteran's lung disorder was related to his service-
connected residuals of a submucous resection.  The RO, in its 
June 2004 statement of the case (SOC), continued the denial 
on a direct incurrence basis but did not directly address the 
secondary service connection issue or list the regulations 
relevant to this issue.  The RO also did not address the 
private physician's letter.

Consequently, the Board will decide the claim for service 
connection for a lung disorder made on a direct incurrence 
basis, but, unfortunately, must remand to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., 
the claim for service connection for a lung disorder as 
secondary to residuals of a submucous resection.  VA will 
notify the veteran if further action is required on his part 
concerning the claim for secondary service connection.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of the claim decided herein.

2.  Although the veteran has been diagnosed with chronic 
obstructive pulmonary disease (COPD), there is no evidence of 
this condition, or any lung disorder, during or for many 
years after service.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's April 2002 claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  After receiving the veteran's 
April 16, 2002, claim, the RO ordered a VA examination on 
April 24, 2002, and sent a VCAA letter on April 25, 2002.  
The RO did not take any adjudicative action until May 2002, 
when it issued its May 2002 rating decision, denying, among 
other things, the claim for service connection for a lung 
disorder on a direct incurrence basis.  Thus, in compliance 
with Pelegrini, the RO provided the VCAA notification to the 
veteran prior to its initial adjudicative action on his 
claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words."  VAOPGCPREC 7-2004, at 
3.

These requirements were met in this case.  The RO's April 
2002 letter informed the veteran of the application of the 
VCAA to his claim for service connection for a lung disorder.  
This letter also explained what the evidence would have to 
show and the information still needed to show it in order to 
establish entitlement to service connection for a lung 
disorder on a direct incurrence basis.  In addition, in the 
RO explained the respective responsibilities of the RO and 
the veteran in obtaining this information.  The RO also 
wrote: "Tell us about any additional information or evidence 
that you want us to try to get for you."  Moreover, the RO 
included the text of 38 C.F.R. § 3.159 (2003) in its June 
2004 SOC.  See VAOPGCPREC7-2004, at 3 (VCAA notification 
requirement can be satisfied by a document such as a SOC or 
supplemental SOC (SSOC) as long the document meets the four 
content requirements listed above).  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that he 
should provide any information or evidence in his possession 
pertaining to his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
associated with the claims file.  Moreover, the RO scheduled 
the veteran for a VA examination, but in a May 13, 2002, 
telephone call he explained that he was too ill to travel and 
requested that the RO use the available medical evidence, 
including evidence he was then compiling, in adjudicating his 
claim.  After receiving a January 2004 letter from a private 
physician, the RO requested and obtained an April 2004 
opinion from a VA physician.  There is no indication that 
other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for service connection for a lung disorder on 
a direct incurrence basis.


Entitlement to Service Connection for a Lung 
Disorder on a Direct Incurrence Basis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2003).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  


Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the veteran claims entitlement to 
service connection for a lung disorder - inclusive of COPD.  
Most of his service medical records (SMRs) and post-service 
medical records concern his now service-connected residuals 
of a submucous resection he underwent in August 1943.  These 
residuals included crusting of the nasal passages, bleeding, 
scabbing, postnasal drip, gagging, and difficult 
expectoration.  At that time, concerning possible left sided 
pleuritis, a radiological record states:  "Lung fields 
clear," and "No evidence of pleural involvement."  At his 
December 1945 Discharge Examination, the veteran's chest X-
ray was negative and his lungs were said to be normal.

A December 1952 VA outpatient treatment (VAOPT) record 
abstract reflects that a radiographic report indicated that a 
chest examination showed normal lungs.  A January 1972 
radiographic report again indicated that a chest examination 
showed normal lungs.

A November 1966 VAOPT record indicated that the veteran 
smoked a package of cigarettes per day, and indicated that 
smoking was a possible cause of some of his submucous 
resection residuals.

The veteran's April 2002 letter, which the RO treated as a 
new claim for benefits, referred to a lung disorder, but 
attached only an October 2001 VAOPT optometry record.  The RO 
ordered a respiratory examination, but a May 13, 2002, 
notation indicates the examination was cancelled.  According 
to the notation, the veteran indicated by phone that he was 
unable to travel due to illness, and requested that the RO 
adjudicate his claim based on the medical evidence then in 
its possession plus additional medical evidence he was 
compiling.  

Subsequently submitted evidence included a March 2002 Berwick 
Hospital discharge summary diagnosing the veteran with a 
history of COPD, coronary artery disease (CAD), atrial 
fibrillation, and other disorders.  An April 2002 record from 
the same hospital contained similar diagnoses.

A January 2004 letter from Dr. "G." indicated that the 
physician began treating the veteran in December 2003 for 
dysphagia and chronic rhinitis.  Dr. G. noted the veteran's 
history of problems with his submucous resection residuals, 
and explained his view of the veteran's "Airway Condition."  
Dr. G. noted that the function of the nasal passages is to 
prepare the air that we breathe for the lungs, and that this 
was not occurring in the veteran, due to his chronic 
rhinosinusitis.  Dr. G. therefore concluded the veteran had 
suffered a "horrible debilitating complication" following 
in-service nasal surgery, which rendered him an "airway 
cripple."  Dr. G. also stated:  "I have reviewed the link 
of upper and lower airway physiology and how a deformity of 
the upper airway can negatively affect the lower airway 
function," and opined that the veteran's case had merit and 
deserved further evaluation.

In response to this opinion, and due to the veteran's 
decision not to undergo a VA examination, the RO requested an 
opinion from a VA physician, who was requested to review the 
entire file and determine the correct nature and extent of 
the veteran's lung disorder.  The RO also specifically asked 
the VA physician to answer the question, "[I]s [the lung 
disorder] at least as likely as not caused by the SC 
submucous resection in 1943."

In response, the designated VA physician submitted an April 
2004 opinion, wherein he first reviewed the veteran's medical 
history, focusing on the submucous resection residuals.  He 
noted that the veteran had been a continuous smoker all his 
life, and that he had developed "pretty severe COPD."  The 
VA physician also noted the veteran's CAD, congestive heart 
failure (CHF), and other disorders.  The VA physician 
concluded:  "My opinion is that the correct nature of his 
lung condition is COPD secondary to smoking."  The examiner 
also said that he did not think that the COPD was secondary 
to the postnasal drip, but later suggested that the COPD was 
attributable in part to the submucous resection residuals as 
well as the veteran's smoking.

Based on the above, there is nothing in the evidence to show 
that the veteran's COPD was directly incurred in or 
aggravated by his military service.  There are multiple 
findings from August 1943 (during service) to January 1972 
showing that his lungs were normal.  It does not appear there 
was any specific diagnosis of COPD until March 2002 - 
although, admittedly, this diagnosis noted the veteran had a 
history of this condition, thereby suggesting an earlier 
inception on some unspecified date.  Thus, it was at least 27 
years, and perhaps even many more, before his COPD initially 
manifested.  Moreover, neither Dr. G. nor the VA physician 
indicated there was any connection between the veteran's COPD 
and his military service, and the VA physician concluded the 
COPD primarily was due to chronic smoking and perhaps, to 
some lesser extent, the submucous resection residuals, but in 
any event did not suggest the COPD was directly attributable 
to military service.  Bear in mind this possible secondary 
relationship mentioned will be adjudicated separately.  So in 
these circumstances, the medical evidence indicates the 
veteran did not have COPD or any lung disorder in service, 
and there is no nexus between his COPD and his military 
service.  Thus, the preponderance of the evidence is against 
his claim for service connection based on direct incurrence 
or aggravation of this condition in service, meaning the 
benefit-of-the-doubt doctrine does not apply, and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

Again, though, to the extent Dr. G. and the VA physician 
addressed the possible relationship between the veteran's 
COPD and his already service-connected submucous resection, 
this additional issue will be addressed in the REMAND portion 
of this decision below.




ORDER

The claim for service connection for COPD on a direct 
incurrence basis is denied.


REMAND

When a veteran submits a claim for service connection for a 
disability under any theory of entitlement, VA's duty to 
assist him is triggered as to all theories under which he 
would be entitled to service connection.  Cf. Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Under pre-VCAA 
well-grounded rules, where veteran has properly made out a 
well-grounded claim for a current disability, the duty to 
assist attached "to the investigation of all possible in-
service causes of that disability, including those unknown to 
the veteran); Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994) (When a veteran is found not to be entitled to 
a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  See, too, EF v. Derwinski, 1 Vet. App. 324 
(1991) (also in the pre-VCAA context, requiring that VA 
review all issues that are reasonably raised by the record 
given a liberal construction).

In the present case, the veteran's claim for service 
connection was initially adjudicated in the May 2002 rating 
decision as one for direct service connection, i.e., as a 
claim that the veteran's lung disorder, COPD, was incurred in 
or aggravated by service.  However, Dr. G.'s January 2004 
letter suggests a possible connection between the veteran's 
COPD and his service-connected submucous resection residuals.  
Moreover, the RO's request for a VA physician opinion 
included asking whether the COPD was related to the submucous 
resection residuals.  However, in its June 2004 SOC, the RO 
did not include the regulation relevant to claims of 
secondary service connection, 38 C.F.R. § 3.310(a) (2003), 
and denied the claim entirely on a direct incurrence basis.  
Further, the RO did not mention Dr. G.'s letter in the SOC, 
although it did note, without discussion, the VA physician's 
opinion that the COPD may be related to some lesser extent to 
the submucous resection residuals.

Moreover, Dr. G., while suggesting a relationship between the 
lung disorder and submucous resection residuals, did not 
indicate the degree of likelihood that such a relationship 
exist.  The VA physician's conclusion was also ambiguous.  He 
stated at one point "I do not think the severe COPD is 
secondary to his nasal drips," but later stated:  "I would 
not attribute his lung condition, severe end stage COPD, to 
just his nasal passages problem alone.  His smoking has a lot 
to do with it."  The latter statement suggests that both the 
submucous resection residuals and the smoking contributed to 
the veteran's COPD, but does not indicate the degree of 
likelihood of either causal possibility.  And secondary 
service connection is permissible if there has been chronic 
aggravation of the COPD by the service-connected submucous 
resection residuals.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  This includes 
explaining to the veteran the regulations 
applicable to secondary service 
connection claims.  38 C.F.R. § 3.310(a); 
see, too, Allen, 7 Vet. App. at 448.  The 
veteran should also be asked to submit 
any relevant evidence in his possession 
concerning his claim for service 
connection for a lung disorder secondary 
to his submucous resection residuals.



2.  The RO should also ask the veteran to 
provide the names and addresses of any 
private clinical sources and approximate 
dates of treatment or evaluation of his 
COPD since January 2004, including, but 
not limited to, those of Dr. G.  Ask the 
veteran to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  After any additional evidence has 
been obtained, request a medical opinion 
from a VA physician as to the etiology of 
the veteran's COPD - but, in particular, 
whether it is at least as likely as not 
proximately due to or the result of his 
already service-connected 
submucous resection.  This includes 
indicating whether it is at least as 
likely as not the COPD has been 
chronically aggravated by the service-
connected submucous resection.  And to 
facilitate making these determinations, 
the claims folder, including a complete 
copy of this remand, must be made 
available to the designated VA physician, 
containing the January 2004 letter of Dr. 
G. and the VA physician's April 2004 
opinion.  And the designated VA physician 
is asked to indicate that he or she has 
reviewed the claims folder.

The VA physician should indicate whether 
he agrees or disagrees with the 
statements of Dr. G. and the April 2004 
VA physician in this regard.

If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.  The report should be 
completely legible.

4.  Then readjudicate the claim for 
service connection for a lung disorder, 
on the alternative premise that it is 
secondary to the residuals of the 
submucous resection, in light of the 
additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran and his representative a SSOC and 
give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.  The 
SSOC should include the regulations 
relevant to secondary service connection 
claims, including 38 C.F.R. § 3.310(a) 
(2003).

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



